Citation Nr: 0011172	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-17 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear defective hearing.  

2.  Entitlement to an increased evaluation for otitis media, 
left ear, with retraction of the tympanic membrane and 
hearing loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  In November 1983, the Board denied entitlement to service 
connection for a right ear sensorineural hearing loss.  That 
decision is final.  

2.  Evidence associated with the record since the November 
1983 Board decision, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  

3.  The veteran's claim of entitlement to service connection 
for a right ear sensorineural hearing loss is plausible.  

4.  On the issue of entitlement to an increased evaluation 
for otitis media with hearing loss of the left ear, all 
relevant evidence necessary for an equitable resolution of 
the veteran's appeal has been obtained by the RO.  

5.  Pure tone thresholds for the left ear are shown to be 105 
decibels (dB) at 1000, 2000, 3000, and 4000 Hertz (Hz).  

6.  The average pure tone threshold measurement for the left 
ear is 105 dB; the speech recognition ability for the left 
ear is 0 percent.

7.  Left ear otitis media is not manifested by a suppurative 
process, aural polyps, or loss or deformity of an auricle or 
malignant neoplasm of the left ear.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
right ear sensorineural hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  The claim of entitlement to service connection for a 
right ear sensorineural hearing loss is well grounded.  38 
U.S.C.A. § 5107 (West 1991).  

3.  The criteria for an evaluation beyond 10 percent for left 
ear otitis media with hearing loss are not met. 38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.85, 
4.86, 4.87, Diagnostic Codes 6101, 6200, 6201, 6204, 6205, 
6207, 6208 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ear Sensorineural Hearing Loss 

Under the law, in the context of the issue on appeal, service 
connection may be granted for any disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §  1110 (1999).  Hearing loss, if manifested to a 
compensable degree within the first post service year, may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

The veteran essentially asserts that there is new and 
material evidence to support reopening his claim of 
entitlement to service connection for right ear hearing loss.  
The Board previously had considered the claim for service 
connection for right ear hearing loss, and, by a November 
1983 decision, denied the benefit sought.  The denial was 
based upon the Board's finding that there was no showing of 
treatment in service or within the first post service year.  
The November 1983 Board decision is final.  See 38 U.S.C.A. § 
7104 (West 1991).   

The VA may reopen and readjudicate a final decision only upon 
finding new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  If VA finds 
evidence to be new and material it then determines whether 
the claim is well grounded.  Winters v. West, 12 Vet. App. 
203, 206-07 (1999) (en banc).  The VA then evaluates a well-
grounded claim on the merits after ensuring fulfillment of 
the duty to assist.  Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the Board's November 
1983 decision included service medical records, VA 
examination records dated beginning in 1977, lay statements, 
and hearing testimony.   

Among the evidence associated with the claims file after 
entry of the Board's November 1983 decision, is a January 
1999 VA examination report in which a VA examiner stated that 
it was possible that the veteran sustained some degree of 
hearing loss in his right ear from the incidence of acoustic 
trauma to his left ear.  This evidence is new and material 
because it is neither cumulative nor redundant of previously 
submitted materials and because it purports to provide a 
necessary element of the veteran's claim.  That is, evidence 
of a connection between the veteran's right ear hearing loss 
and trauma in service.  With the submission of this new and 
material evidence the veteran's claim is thus reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The next step in the Board's analysis is to determine whether 
the veteran's reopened claim is well grounded.  See Winters 
v. West, 12 Vet. App. at 206.  A well grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no 
duty to assist the claimant in developing the facts pertinent 
to his claim and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The service records show that the veteran was exposed to 
acoustic trauma in service and that he currently has right 
ear hearing loss.  A VA examiner has indicated a possible 
connection between the veteran's right ear hearing loss and 
service.  Thus, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).


Left Ear Otitis Media and Hearing Loss

The claim of entitlement to an evaluation in excess of 10 
percent for left ear otitis media and hearing loss is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), as it is not 
inherently implausible.  Drosky v. Brown, 10 Vet. App. 251 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of increase in disability severity renders claim 
well grounded).  The Board finds that VA has satisfied its 
statutory obligation to assist the appellant in the 
development of facts pertinent to the claim. 38 U.S.C.A. § 
5107(a).  On review, the Board sees no areas in which further 
development may be fruitful.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity. 38 U.S.C.A. § 1155. Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  

The evaluation of the left ear otitis media and hearing loss 
is governed by 38 C.F.R. § 4.85-4.87b of VA's Schedule for 
Rating Disabilities.  Impairment of auditory acuity is 
evaluated using the criteria in 38 C.F.R. § 4.85. "Assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
frequencies 1000, 2000, 3000, and 4000 cycles per second 
divided by four.

To evaluate the degree of disability from bilateral service- 
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level "I" for 
essentially normal acuity through level "XI" for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 6100 
to 6110.  The evaluations derived from this schedule are 
intended to make proper allowance for improvement by hearing 
aids. 38 C.F.R. § 4.86.  Because service connection is in 
effect for only the left ear, the nonservice-connected right 
ear will be assigned a Roman Numeral designation for hearing 
impairment of I.  38 C.F.R. § 4.85(f). When the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz) is 55 dB or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  
When the pure tone threshold is 30 dB or less at 1000 Hz, and 
70 dB or more at 2000 Hz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral. 38 C.F.R. § 
4.86(b).

The rating criteria for evaluation of diseases of the ear and 
other sense organs were recently altered effective June 10, 
1999. See 38 C.F.R. §§ 4.85, 4.86, 4.86a, 4.87, 4.87a, 4.87b 
(1998); 64 Fed. Reg. 25,202- 10 (May 11, 1999) (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (1999)).  When a 
relevant regulation changes during the pendency of an appeal, 
as is the case here, the version most favorable to appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 
See also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). In this case, 
though, the regulatory changes were made because medical 
science has advanced, and commonly used medical terms have 
changed.  The effect of these amendments was to update this 
portion of the rating schedule to ensure that it used current 
medical terminology and unambiguous criteria and reflected 
medical advances that had occurred since the last review. As 
such, the amendments did not substantively change the 
regulation for purposes of appellate review.

Under the criteria in effect prior to June 10, 1999, for DC 
6200, a 10 percent disability evaluation, which is the 
maximum allowed, was awarded for chronic suppurative otitis 
media, during the continuance of the suppurative process. Any 
rating was to be combined with ratings for loss of hearing.  
Under DC 6201, if the veteran presented with chronic 
catarrhal otitis media, a compensable disability evaluation 
could be awarded according to the veteran's hearing loss, if 
any. See 38 C.F.R. § 4.87a, Diagnostic Codes 6200 and 6201 
(1998). Under the criteria in effect on and after June 10, 
1999, see 38 C.F.R. § 4.87, DC 6200, a 10 percent disability 
evaluation, which remains the maximum allowed, is awarded for 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination), during suppuration, or 
with aural polyps.  It is noted that evaluations of hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of the skull 
are to be done separately.  Under DC 6201, if the veteran 
presents with chronic nonsuppurative otitis media with 
effusion (serous otitis media), a compensable disability 
rating may be awarded, based on the veteran's hearing loss, 
if any.

The Board has compared both the previous version of 38 C.F.R. 
§ 4.87a, DCs 6200 and 6201 (1998), and the new versions of 
the regulation under 64 Fed. Reg. 25,202-25,210 (1999) and 
now codified in the Code of Federal Regulations under 38 
C.F.R. § 4.87, DCs 6200 and 6201 (1999).  The Board finds 
that although the regulations have been rephrased, the 
elements to be considered in determining the degree of 
disability have not been changed to such an extent as to 
affect the outcome of the current claim.

As there has been no significant change in the substantive 
criteria directly affecting the appeal, the Board has 
determined that there is no prejudice to the appellant in 
proceeding to consider the issue.  A remand of the issue 
would only needlessly delay consideration of the appellant's 
claim, without any benefit to the appellant. The Board 
further notes that the medical record is fully developed and 
the veteran has had ample opportunity to advance argument and 
evidence as to the functional limitations produced by his 
service-connected disabilities. Accordingly, there is no 
prejudice in the Board reviewing this claim on the merits. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has assigned a 10 percent evaluation for otitis media 
with left ear hearing loss, in accordance with the criteria 
set forth in DC 6201 of the VA's Schedule for Rating 
Disabilities.  In the present case, the veteran's otitis 
media is asymptomatic.  VA treatment records dated in March 
1998, reflect a finding of cerumen in the left ear.  VA 
examination in June 1998 showed impacted cerumen of the left 
ear.  A VA examination report, dated in January 1999, 
reported no indications of left ear infection.  The Board 
thus finds that a preponderance of the evidence reflects that 
the veteran's otitis media is not suppurative.  Thus the 
disability does not qualify for even a compensable rating 
under 6200 with respect to both the old and new criteria.   
See 38 C.F.R. §§ 4.87a and 4.87, DC 6200 (1998 and 1999).  In 
addition, when considering the veteran's disability under 
both the old and new criteria for DC 6201, the Board also 
finds that a noncompensable rating is warranted, given, as 
noted above, that there is no evidence of otitis media, or 
evidence of otitis media, either catarrhal or with effusion.  
See 38 C.F.R. §§ 4.87a and 4.87, DC 6201 (1998 and 1999).

The Board must consider an increased rating under the 
defective hearing regulations as well under DC 6201.  The 
veteran's most recent VA audiological evaluation in which 
pure tone thresholds were reported was conducted in January 
1999.  An average puretone threshold hearing level of 105 dB 
for the left ear was noted with a speech discrimination score 
of 0 percent.  Application of these scores to table VI 
results in designation of "XI" for the left ear.  Since total 
deafness in the right ear is not shown, the hearing in the 
non-service-connected right ear must be assessed as normal, 
or level I.  When these designations of impaired efficiency 
are applied to table VII, the percentage evaluation for 
hearing impairment is 10 percent under Diagnostic Code 6101.  
The Board notes that findings on VA examination in June 1998 
as also indicative of a 10 percent rating with an average 
pure tone threshold hearing level of 108 and a speech 
discrimination score of 0 percent.  The Board thus concludes 
that a preponderance of the evidence is against the veteran's 
increased rating claim for otitis media with left ear hearing 
loss.

The remaining diagnostic codes applicable to diseases of the 
ear that provide for evaluation in excess of 10 percent 
include Diagnostic Code 6204 for peripheral vestibular 
disorders (occasional dizziness warrants a 10 percent 
evaluation, whereas dizziness and occasional staggering may 
warrant a 30 percent evaluation); Diagnostic Code 6205 for 
Meniere's syndrome (hearing impairment with vertigo less than 
once per month may warrant a 30 percent evaluation, between 
one and four times per month may warrant a 60 percent 
evaluation, and more than four times per month may warrant a 
100 percent evaluation); Diagnostic Code 6207 for loss of an 
auricle (deformity of one auricle with loss of one-third or 
more of the substance warrants a 10 percent evaluation, 
whereas complete loss of one auricle may warrant a 30 percent 
evaluation); and Diagnostic Code 6208 for malignant neoplasm 
of the ear, which may warrant a 100 percent evaluation. 38 
C.F.R. § 4.87.
However there is no showing of dizziness and staggering or 
vertigo. Thus, a higher evaluation is not permissible under 
the criteria of Codes 6204 or 6205.  Moreover, there is no 
evidence to suggest that the surgical procedures resulted in 
any deformity to the right ear, thereby foreclosing a higher 
evaluation under Diagnostic Code 6207.  Nor is there any 
suggestion of a malignant neoplasm affecting the left ear as 
would be required for a higher evaluation under Diagnostic 
Code 6208.  

The Board notes that, in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level.  The 
record is devoid of evidence that would take the veteran's 
case outside the norm so as to warrant submission for 
consideration of the assignment of an extraschedular rating.

For these reasons, the evidence as applied to the criteria 
governing ratings of diseases of the ears, does not support 
assigning more than a 10 percent evaluation.  It is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 10 percent for left ear otitis media.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement service connection for right ear 
sensorineural hearing loss, the claim is reopened.

An increased evaluation for left ear otitis media with 
hearing loss is denied.  



REMAND

The Board notes that on VA examination in January 1999, the 
examiner stated that the veteran's claims file and service 
medical records were unavailable for review.  The examiner 
stated that although it was possible that the veteran 
sustained some degree of hearing loss in his right ear from 
the incidence of trauma to his left ear, without any records 
documenting the extent of the loss, a determination of 
service connection for right ear hearing loss could not be 
made.  In view of that statement and the totality of the 
clinical record, the Board finds that a medical opinion 
addressing the etiology of the veteran's current hearing loss 
should be obtained after all available medical records have 
been obtained and associated with the claims file.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:



1. The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for his right ear hearing loss.  
When the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records, which 
have not already been obtained.

2.  The RO should schedule the veteran 
for an audiological examination an 
audiologist to evaluate the veteran's 
right ear hearing loss.  All indicated 
studies, should be performed.  The 
examiner is requested to completely 
review the claims folder prior to the 
examination.   The examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current right ear hearing loss is related 
to his military service.  A complete 
rationale for all opinions and 
conclusions expressed must be given.  

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

4.  Then the RO should take any other 
necessary action, and adjudicate the 
issue on appeal on a de novo basis.  


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 


